UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-8A NOTIFICATION OF REGISTRATION FILED PURSUANT TO SECTION 8(a) OF THE INVESTMENT COMPANY ACT OF 1940 The undersigned investment company hereby notifies the Securities and Exchange Commission that it registers under and pursuant to the provisions of Section 8(a) of the Investment Company Act of 1940 and in connection with such notification of registration submits the following information: Name: Franklin ETF Trust Address of Principal Business Office (No. & Street, City, State, Zip Code): One Franklin Parkway San Mateo, California94403-1906 Telephone Number (including area code): (650) 312-2000 Name and address of agent for service of process: Craig S. Tyle, Esq. Franklin Templeton Investments One Franklin Parkway San Mateo, California94403-1906 With copies of Notices and Communications to: Bruce G. Leto, Esq. Stradley Ronon Stevens & Young, LLP 2600 One Commerce Square Philadelphia, Pennsylvania 19103 Check Appropriate Box: Registrant is filing a Registration Statement pursuant to Section 8(b) of the Investment Company Act of 1940 concurrently with the filing of Form N-8A: YES [X]NO [] SIGNATURE Pursuant to the requirements of the Investment Company Act of 1940, the registrant has caused this notification of registration to be duly signed on its behalf in the city of San Mateo and the state of California on the 7th day of February, 2013. Franklin ETF Trust (REGISTRANT) By:/s/ Steven J. Gray Steven J. Gray, Esq. Vice President Attest:/s/ Karen L. Skidmore Karen L. Skidmore Vice President and Secretary
